EXHIBIT 99.1 August 14, 2013 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable First Quarter MIDLAND, TX – 8/14/13 Mexco Energy Corporation (AMEX: MXC) today reported net income of $16,131 for the quarter ending June 30, 2013, the Company’s first quarter of fiscal 2014, compared to a net loss of $63,217 for the same quarter of fiscal 2013. Operating revenues in the first quarter of fiscal 2014 were $996,525, an increase of 59% from $627,121 for the first quarter of fiscal 2013. The average sales price for the quarter ending June 30, 2013 was $7.23 per Mcfe compared to $5.22 per Mcfe for the quarter ending June 30, 2012, an increase of 39%.Oil and gas production increased 33% and 7%, respectively, during the first quarter of fiscal 2014 as compared to the first quarter of fiscal 2013. Nicholas C. Taylor, Chairman and CEO of Mexco Energy Corporation, said, “Horizontal drilling and increased prices together with favorable acquisitions have contributed to much improved revenues and earnings.” Mexco Energy Corporation, a Colorado corporation, is an independent oil and gas company located in Midland, Texas engaged in the acquisition, exploration and development of oil and gas properties.For more information on Mexco Energy Corporation go to www.mexcoenergy.com. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2013.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Derivative instruments – long term - Other noncurrent assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Derivative instruments - Total current liabilities Long-term debt Asset retirement obligations Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,102,866 shares issued and 2,036,866 shares outstanding as of June 30, 2013 and March 31, 2013 Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, (Unaudited) Operating revenues: Oil and gas $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligations Depreciation, depletion and amortization General and administrative Total operating expenses Operating profit (loss) ) Other income (expense): Interest income 2 Interest expense ) ) Loss on derivative instruments ) - Net other expense ) ) Earnings (loss) before provision for income taxes ) Income tax expense (benefit): Current - - Deferred ) ) Net income (loss) $ $ ) Earnings (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted
